By JUDGE ALFRED D. SWERSKY
This matter is before the Court on plaintiff’s Motion to Disqualify the law firm representing the defendants in this matter. The Court took under advisement this ruling pending the taking of discovery depositions of the two attorneys from the defendants’ law firm who were alleged by the plaintiff to be adverse witnesses. The Court has reviewed the depositions of both attorneys and finds that the motion must be denied.
The fact that the defendants’ law firm represented various corporate and other entities during some of the transactions which are the subject of this litigation is not in and of itself grounds to disqualify the law firm. In addition, the depositions reveal an inadequate factual basis for a determination that the testimony of the two attorneys would be of such an adverse nature to their clients to disqualify them from representation in this matter. Further, the Court finds that in view of the longstanding relationship between the law firm and the defendants and the resultant delay and costs to the defendants, the removal of their counsel is not warranted.